Citation Nr: 0533353	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-09 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
for a left shoulder disability, to include bursitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1998 to 
October 1999.

This appeal arises from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which granted service connection for 
a left shoulder disability, to include bursitis, and 
assigned a 10 percent rating.  The veteran appeals for the 
assignment of a higher initial rating.  

In a May 2004 decision, the Board denied the veteran's 
appeal for a rating in excess of 30 percent for 
esophagitis, enteritis and duodenitis.  The Board also 
remanded the claim for an initial rating in excess of 10 
percent for the veteran's left shoulder disability for 
issuance of a statement of the case.  Manlincon v. West, 
12 Vet App. 238 (1999).  That directive was accomplished, 
the veteran filed a timely substantive appeal in October 
2005, and he elected to have the appeal decided without a 
hearing.  

Because this is an appeal from an initial grant of service 
connection and an originally assigned rating, separate 
ratings may be assigned for separate time periods that are 
under evaluation.  That is, appellate review must consider 
the applicability of "staged ratings" based upon the facts 
found during the time period in question.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his 
part.


REMAND

The veteran's most recent VA medical examination for the 
purpose of evaluating the severity of his left shoulder 
disability was in January 2000.  A review of the post-
service medical reports submitted since the January 2000 
VA examination, reveal new symptomatology and treatment 
related to the left shoulder, thus indicating that his 
condition may have worsened.  This medical evidence shows 
complaints of increasing pain, burning and tingling in the 
left arm.  The records also reflect that the clinicians 
who treated the veteran recorded impressions of 
supraspinatus tendonitis, left shoulder bursitis and 
chronic shoulder pain.  Treatment during this time for his 
left shoulder disability included physical therapy and 
steroid injections.  

In a post-service private medical report dated in January 
2005, a neurologist who examined the veteran found that 
his left shoulder disability was manifested by painful 
dysesthesias going down his arm and into all digits, as 
well as progressive weakness in the left upper extremity 
with decreased use.  The clinician also determined that 
there was some mild muscle loss in the deltoid, 
supraspinatus and infraspinatus, as well as limitation 
with full extension of his left arm above his head, 
possibly indicative of an impingement syndrome or rotator 
cuff abnormality.  The veteran reported that the symptoms 
associated with his left shoulder disability had resulted 
in his inability to continue working.

Given veteran's contention that his left shoulder 
disability has worsened since the last VA examination of 
January 2000, the amount of time that has elapsed since 
then, and the more recently dated medical records 
supporting the veteran's allegation of increased 
disablement, it is the Board's judgment that there is a 
duty to provide the veteran with a more current VA 
examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005); Caffrey v. Brown, 6 Vet. App. 
377, 383-4 (1994).  The examination must take into account 
functional loss due to any pain, weakness, incoordination, 
fatigability, or flare-ups of such symptoms that may be 
present.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v, Brown, 
8 Vet. App. 202 (1995). 

The Board also notes that in a November 2005 VA Form 646 
(Statement of Accredited Representative in Appealed Case), 
the veteran's local representative (with the Texas 
Veterans Commission), listed the issue on appeal as 
entitlement to an increased evaluation for esophagitis, 
enteritis and duodenitis, currently rated as 30 percent 
disabling.  As noted above, the Board denied that claim in 
May 2004; the only issue that is currently in appellate 
status is the claim for a rating in excess of 10 percent 
for a left shoulder disability.  See 38 C.F.R. § 20.200 
(2005).  Accordingly, the veteran's local representative 
should be provided another opportunity to present argument 
on the veteran's behalf in support of the claim that is on 
appeal.  

Accordingly, the case is REMANDED to the RO for the 
following action:

1.  The RO should refer this case to 
the veteran's representative to afford 
an opportunity to review the claims 
folder and to present additional 
argument in support of the veteran's 
claim for an initial rating in excess 
of 10 percent for his left shoulder 
disability.

2.  The RO should ask the veteran to 
list the names and addresses of all 
medical care providers who have 
evaluated or treated him for a left 
shoulder disability since April 2005.  
After securing the necessary releases, 
any such records that are not already 
in the claims folder should be 
obtained.  

3.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic or joints 
examination.  The claims file should be 
made available to and reviewed by the 
examiner and he or she should indicate 
that the claims file was reviewed.  

Following a review of the relevant 
medical evidence in the claims file, to 
include pertinent post-service medical 
records and examination reports, the 
medical history obtained from the 
veteran, the physical examination, and 
any tests that are deemed necessary, the 
examiner should comment on the current 
severity of the service-connected a left 
shoulder disability, and the effect, if 
any, that the veteran's left shoulder 
disability has upon his ability to 
obtain and maintain substantially 
gainful employment.  

The examiner should determine the 
veteran's range of motion (also 
specifying normal range of motion) of 
the left shoulder and comment on the 
functional limitations of the shoulder 
caused by pain, flare- ups of pain, 
weakness, fatigability, and 
incoordination.  Any additional 
functional limitation should be 
expressed as limitation of motion of 
the left shoulder.  Specifically, 
after determining the range of motion 
of the left shoulder, the examiner 
should opine whether it is at least as 
likely as not that there is any 
additional functional loss (i.e., 
additional loss of motion) of the left 
shoulder due to pain or flare-ups of 
pain supported by adequate objective 
findings, or weakness on movement, 
excess fatigability, or 
incoordination.  The examiner should 
indicate when the veteran's symptoms 
are most problematic-such as during 
prolonged use of this extremity or 
when his symptoms "flare up."  The 
examiner should also state 
specifically whether the veteran has 
impingement syndrome or a rotator cuff 
abnormality. 

4.  Thereafter, the RO should ensure 
that no other notification or 
development action, in addition to that 
directed above, is required.  If further 
action is required, the RO should 
undertake it before further adjudication 
of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for the assignment of an initial or 
staged rating in excess of 10 percent 
for a left shoulder disability, to 
include bursitis, with consideration of 
any evidence obtained since the 
issuance of the Supplemental Statement 
of the Case (SSOC) in August 2005.  

6.  If the benefit requested on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, 
which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the 
evidence added to the record since the 
August 2005 Supplemental Statement of 
the Case.  A reasonable period of time 
for a response should be afforded.  The 
RO should then refer this case back to 
the veteran's representative to afford 
the opportunity to review the claims 
folder and to file a VA Form 646 before 
the case is returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

